Order entered August 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00253-CV

                              PAMELA D. TURNER, Appellant

                                               V.

                AMERICAN HOMES 4 RENT PROPERTIES TWO LLC,
               A DELAWARE LIMITED LIABILITY COMPANY, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-07075-C

                                           ORDER
       On April 4, 2014, we abated this appeal due to the bankruptcy petition filed by appellant.

On August 4, 2014, appellee filed a motion to reinstate the appeal. Attached to the motion is the

May 20, 2014 order from the United States Bankruptcy Court of the Northern District of Texas

terminating the stay. Accordingly, we REINSTATE this appeal. See TEX. R. APP. P. 8.3(a).


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE